Exhibit 10.02

Execution Copy

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of January 5, 2007,
is by and between ENER1, INC., a Florida corporation (the “Company”), and CREDIT
SUISSE SECURITIES (USA), LLC (the “Purchaser”).

The Purchaser has agreed, on the terms and subject to the conditions set forth
in a Purchase Agreement, dated as of January 5, 2007, to which the Company and
the Purchaser are parties (the “Purchase Agreement”), to purchase (i) shares
(the “Purchased Shares”) of the Company’s Common Stock, par value $0.01 per
share (the “Common Stock”), and (ii) a Warrant in the form attached to the
Purchase Agreement (the “Warrant”) exercisable for shares of Common Stock (the
“Warrant Shares”).

In order to induce the Purchaser to enter into the Purchase Agreement, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended (the “Securities Act”), and under applicable state
securities laws. Capitalized terms used herein and not otherwise defined shall
have the respective meanings set forth in the Purchase Agreement.

In consideration of the Purchaser entering into the Purchase Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

1. DEFINITIONS.

For purposes of this Agreement, the following terms shall have the meanings
specified:

(a) “Filing Deadline” means the forty-fifth (45th) calendar day following the
Closing Date;

(b) “Holder” means any Person owning or having the right to acquire, including
without limitation through exercise of the Warrants, Registrable Securities,
including initially the Purchaser and thereafter any assignee permitted
hereunder;

(c) “Outstanding Registrable Securities” means, at any time, all Registrable
Securities that at such time are either issued and outstanding or issuable upon
exercise of the Warrants (without regard to any limitation on such exercise);

(d) “Principal Market” means the principal exchange or market on which the
Common Stock is listed or traded.

(e) “Registrable Securities” means the Purchased Shares and the Warrant Shares
and any other shares of Common Stock issuable pursuant to the exercise of the
Warrant, and any  shares of capital stock or rights to purchase capital stock
issued or issuable from time to time (with any adjustments) in replacement of,
in exchange for or otherwise in respect of the Purchased Shares or the Warrant
Shares; provided, however, that “Registrable Securities” shall not include any
such shares of Common Stock that have been sold to the public pursuant to the
Registration Statement or Rule 144;

(f) “Registration Deadline” means the earlier of (i) the ninetieth (90th)
calendar day following the Closing Date or, if the Registration Statement is
subject to a full review by the Commission, the one hundred and twentieth
(120th) calendar day following the Closing Date and (ii) the fifth (5th)
Business Day after the Company learns that no review of the Registration
Statement will be made by the staff of the Commission or that the staff of the
Commission has no further comments on the Registration Statement (or such later
date as the Commission may require following the submission by the Company of a
request for acceleration of the effectiveness of the Registration Statement);

(g) “Registration Period” means the period beginning on the Registration
Deadline (or such earlier date on which the Registration Statement may have been
declared effective by the Commission) and ending on the earlier to occur of
(A) the date on which all Registrable Securities have been sold under the
Registration Statement or Rule 144 and (B) the date on which any Registrable
Securities (in the reasonable opinion of counsel to the Company or any Holder)
may be sold to the public under Rule 144(k) or any successor provision by a
Person that is not an Affiliate of the Company at the time of such sale or
during the period of ninety (90) days prior thereto; and

(h) “Registration Statement” means the Registration Statement(s) to be filed
hereunder relating to resales of the Registrable Securities.

(i) “Trading Day” means any day on which the Common Stock is purchased and sold
on the Principal Market.

(j) “Trading Price” means, as of any date, the arithmetical average of the VWAP
during the ten (10) Trading Days immediately preceding (but not including) such
date.

(k) “VWAP” on a Trading Day means the volume weighted average price of the
Common Stock for such Trading Day on the Principal Market as reported by
Bloomberg Financial Markets or, if Bloomberg Financial Markets is not then
reporting such prices, by a comparable reporting service of national reputation
selected by the Company and reasonably satisfactory to the Holders of at least a
majority of the number of Outstanding Registrable Securities. If the VWAP cannot
be calculated for the Common Stock on such Trading Day on any of the foregoing
bases, then the Company shall submit such calculation to an independent
investment banking firm of national reputation, and shall cause such investment
banking firm to perform such determination and notify the Company of the results
of determination no later than two (2) Business Days from the time such
calculation was submitted to it by the Company. All such determinations shall be
appropriately adjusted for any stock dividend, stock split or other similar
transaction during such period.

2. REGISTRATION.

(a) Registration Statement. On or before the Filing Deadline, the Company shall
use its reasonable best efforts to prepare and file with the Commission the
Registration Statement on Form SB-2 as a “shelf” registration statement under
Rule 415 under the Securities Act (“Rule 415”) covering the resale of a number
of shares of Common Stock equal to or greater than the sum of (i) the number of
shares required to be reserved pursuant to the Purchase Agreement as of the
Closing Date and (ii) the number of Purchased Shares. The Registration Statement
shall state, to the extent permitted by Rule 416 under the Securities Act, that
it also covers such indeterminate number of additional shares of Common Stock in
order to prevent dilution resulting from stock splits, stock dividends or
similar events. In the event that the Company becomes eligible to file a
registration statement on Form S-3 (but in no event later than the thirtieth
(30th) day after the date on which the Company becomes so eligible), it shall
convert the Registration Statement to a Form S-3, or file a new registration
statement on such form, covering the greater of (i) the number of shares of
Common Stock covered by the Registration Statement and remaining unsold
thereunder and (ii) the number of Outstanding Registrable Securities.

(b) Effectiveness. The Company shall use its reasonable best efforts to cause
the Registration Statement to become effective as soon as practicable following
the filing thereof, but in no event later than the Registration Deadline. The
Company shall respond reasonably promptly to any and all comments made by the
staff of the Commission on the Registration Statement, and shall promptly submit
to the Commission, within three (3) Business Days after the Company learns that
no review of the Registration Statement will be made by the staff of the
Commission or that the staff of the Commission has no further comments on the
Registration Statement, as the case may be, a request for acceleration of the
effectiveness of the Registration Statement to a time and date not later than
two (2) Business Days following the submission of such request. The Company
shall use its reasonable best efforts to maintain the effectiveness of the
Registration Statement and the availability of a prospectus for sales of
Registrable Securities during the Registration Period.

(c) Registration Default. If (A) the Registration Statement is not filed in the
form required hereby on or before the applicable Filing Deadline or declared
effective by the Commission on or before the Registration Deadline, or (B) after
the Registration Statement has been declared effective by the Commission and
other than during a period in which an Allowed Delay (as hereinafter defined) is
in effect, sales of Registrable Securities cannot be made by a Holder under the
Registration Statement for any reason not within the exclusive control of such
Holder, (each of (A) and (B) being referred to herein as a “Registration
Default”), the Company shall make payments to each Holder (each, a “Registration
Default Payment”) equal to one percent (1.0%) of the Purchase Price for the
Securities then held by such Holder for each thirty (30) day period until the
Registration Default is cured (such payment to be prorated for any period in
which the Registration Default continues for less than thirty days). Each
Registration Default Payment may, at the Company’s option, be paid in cash in
immediately available funds or in shares of its Common Stock; provided that if a
Registration Default Payment is made in shares of Common Stock, the number of
shares issuable as payment shall be equal to the quotient obtained by dividing
(i) the amount of such Registration Default Payment by (ii) 97% of the Trading
Price as of the last day of the calendar month in which the Registration Default
giving rise to such Registration Default Payment occurred or is continuing. Each
Registration Default Payment shall be made within five (5) Business Days
following the last day of the calendar month in which the Registration Default
giving rise to such Registration Default Payment occurred or is continuing. Any
such payment shall be in addition to any other remedies available to each Holder
at law or in equity, whether pursuant to the terms hereof, the Purchase
Agreement, or otherwise.

(d) Allowed Delay. The Company may delay the disclosure of material non-public
information, and suspend the availability of the Registration Statement, for a
period not to exceed (i) fifteen (15) consecutive Business Days at any one time
(each such fifteen Business Day period to be separated by at least ten
(10) Business Days from the next such period) or (ii) sixty (60) calendar days
in any twelve (12) month period; provided, however, that the Company may delay
such disclosure only in the event of a proposed merger, reorganization or
similar transaction involving the Company where its board of directors (A) has
determined, upon the advice of counsel, that such information would be required
to be disclosed in an offering registered under the Securities Act and
(B) reasonably deems it in the best interests of the Company and its
shareholders not to disclose such information publicly (an “Allowed Delay”). The
Company shall (i) promptly notify each Holder in writing of the existence of
information giving rise to an Allowed Delay (but in no event, without the prior
written consent of such Holder, shall the Company disclose to such Holder any
material non-public information), (ii) promptly advise each Holder in writing to
cease all sales under the Registration Statement until the termination of the
Allowed Delay and (iii) promptly notify each Holder in writing immediately upon
the termination or expiration of an Allowed Delay.

(e) Allocation. If at any time there is more than one Holder, the number of
Registrable Shares then included in any Registration Statement and each increase
in the number thereof included therein shall be allocated pro rata among the
Holders based on the aggregate number of Outstanding Registrable Securities held
by each Holder at the time the Registration Statement covering such initial
number of Registrable Securities or increase thereof is declared effective by
the Commission (without regard to any restriction on the ability of a Holder to
exercise such Holder’s Warrants as of such date). In the event that a Holder
sells or otherwise transfers any of such Holder’s Registrable Securities, each
transferee shall be allocated the portion of the then remaining number of
Registrable Securities included in the Registration Statement allocable to the
transferor. Any portion of the Registrable Securities included in the
Registration Statement and allocated to a Holder or other Person which no longer
holds any Registrable Securities shall be reallocated to the remaining Holders
pro rata based on the number of Outstanding Registrable Securities.

3. PIGGYBACK REGISTRATION.

If at any time prior to the expiration of the Registration Period, (i) the
Company proposes to register shares of Common Stock under the Securities Act in
connection with the public offering of such shares for cash (a “Proposed
Registration”) other than a registration statement on Form S-8 or Form S-4 or
any successor or other forms promulgated for similar purposes and (ii) the
Registration Statement covering the sale of all of the Registrable Securities is
not then effective and available for sales thereof by the Holders, the Company
shall, at such time, promptly give each Holder written notice of such Proposed
Registration. Each Holder shall have ten (10) Business Days from its receipt of
such notice to deliver to the Company a written request specifying the amount of
Registrable Securities that such Holder intends to sell and such Holder’s
intended method of distribution. Upon receipt of such request, the Company shall
use its commercially reasonable efforts to cause all Registrable Securities
which the Company has been requested to register to be registered under the
Securities Act to the extent necessary to permit their sale or other disposition
in accordance with the intended methods of distribution specified in the request
of such Holder; provided, however, that the Company shall have the right to
postpone or withdraw any registration effected pursuant to this Section 3
without obligation to the Holder. If, in connection with any underwritten public
offering for the account of the Company or for stockholders of the Company that
have contractual rights to require the Company to register shares of Common
Stock, the managing underwriter(s) thereof shall impose a limitation on the
number of shares of Common Stock which may be included in the registration
statement because, in the judgment of such underwriter(s), marketing or other
factors dictate such limitation is necessary to facilitate such offering, then
the Company shall be obligated to include in the registration statement only
such limited portion of the Registrable Securities with respect to which each
Holder has requested inclusion hereunder as such underwriter(s) shall permit.
Any exclusion of Registrable Securities shall be made pro rata among the Holders
seeking to include Registrable Securities in the registration statement, in
proportion to the number of Registrable Securities sought to be included by such
Holders; provided, however, that the Company shall not exclude any Registrable
Securities unless the Company has first excluded all outstanding securities, the
holders of which are not entitled to inclusion of such securities in the
registration statement or are not entitled to pro rata inclusion with the
Registrable Securities; and provided further, that, after giving effect to the
immediately preceding proviso, any exclusion of Registrable Securities shall be
made pro rata with holders of other securities having the right to include such
securities in the registration statement.

 
 
4.OBLIGATIONS OF THE COMPANY.
 
 
In addition to its obligations specified elsewhere in this Agreement, the
Company shall:

(a) prepare and file with the Commission such amendments and supplements to the
Registration Statement and the prospectus used in connection with the
Registration Statement as may be necessary to comply with the provisions of the
Securities Act or to maintain the effectiveness of the Registration Statement
during the Registration Period (subject to any Allowed Delays), or as may be
reasonably requested by a Holder in order to incorporate information concerning
such Holder or such Holder’s intended method of distribution;

(b) use commercially reasonable efforts to secure the listing of all Registrable
Securities on the Principal Market, and provide each Holder with reasonable
evidence thereof;

(c) upon the effectiveness of the Registration Statement, furnish to each Holder
such number of copies of the prospectus included in the Registration Statement,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as such Holder may reasonably request
in order to facilitate the disposition of such Holder’s Registrable Securities;

(d) use all commercially reasonable efforts to register or qualify the
Registrable Securities under the securities or “blue sky” laws of such
jurisdictions within the United States as shall be reasonably requested in
writing from time to time by a Holder, and do any and all other acts or things
which may be necessary or advisable to enable such Holder to consummate the
public sale or other disposition of the Registrable Securities in such
jurisdictions; provided that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such jurisdiction;

(e) in the event of an underwritten public offering of the Registrable
Securities, enter into (together with all Holders proposing to distribute
Registrable Securities through such underwriting) and perform its obligations
under an underwriting agreement, in usual and customary form reasonably
acceptable to the Company, with the managing underwriter of such offering;

(f) notify each Holder immediately after becoming aware of the occurrence of any
event (but shall not, without the prior written consent of such Holder, disclose
to such Holder any facts or circumstances constituting material non-public
information) as a result of which the prospectus included in the Registration
Statement, as then in effect, contains an untrue statement of material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing, and (except during an Allowed Delay) as promptly as practicable
prepare, and file with the Commission and furnish to each Holder a reasonable
number of copies of a supplement or an amendment to such prospectus as may be
necessary so that such prospectus does not contain an untrue statement of
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;

(g) use all commercially reasonable efforts to prevent the issuance of any stop
order or other order suspending the effectiveness of the Registration Statement
and, if such an order is issued, to obtain the withdrawal thereof at the
earliest possible time and to notify each Holder of the issuance of such order
and the resolution thereof;

(h) furnish to each Holder, within two (2) Business Days following the date on
which the Registration Statement, or any successor registration statement,
becomes effective, (x) a letter, dated such date, from the Company addressed to
such Holder, confirming such effectiveness and, to the knowledge of the Company,
the absence of any stop order, and (y) in the case of an underwriting, (A) a
copy of an opinion, dated such date, of outside counsel to the Company, in such
form and substance as is required to be given to the underwriters, and (B) a
copy of a letter, dated such date, from the Company’s independent certified
public accountants, in such form and substance as is required to be given by the
Company’s independent certified public accountants to such underwriters;

(i) during the Registration Period or at any other time when the Registration
Statement is effective and available to the Holders for the resale of
Registrable Securities, provide to each Holder and its representatives, upon
reasonable prior notice and execution of a reasonable non-disclosure agreement
by such Holder (provided that such non-disclosure agreement shall permit
disclosure of material information if required in connection with an
underwriting or other distribution of the Registrable Securities), the
opportunity to conduct a reasonable inquiry of the Company’s financial and other
records during normal business hours and make available its officers for
questions regarding information which such Holder may reasonably request in
order to fulfill any due diligence obligation on its part; and

(j) permit counsel for each Holder to review the Registration Statement and all
amendments and supplements thereto, and any comments made by the staff of the
Commission concerning such Holder and/or the transactions contemplated by the
Transaction Documents and the Company’s responses thereto, within a reasonable
period of time (but in no event less than three (3) Business Days after such
Holder has received such documents) prior to the filing thereof with the
Commission (or, in the case of comments made by the staff of the Commission,
within a reasonable period of time following the receipt thereof by the
Company).

5. OBLIGATIONS OF EACH HOLDER.

In connection with the registration of Registrable Securities pursuant to the
Registration Statement, each Holder shall:

(a) timely furnish to the Company in writing such information regarding itself
and the intended method of disposition of such Registrable Securities as the
Company shall reasonably request in order to effect the registration thereof;

(b) upon receipt of any notice from the Company of the happening of any event of
the kind described in paragraphs 4(f) or 4(g), immediately discontinue any sale
or other disposition of such Registrable Securities pursuant to the Registration
Statement until the filing of an amendment or supplement as described in
paragraph 4(f) or withdrawal of the stop order referred to in paragraph 4(g),
and, if such Holder has agreed in writing to receive material, non-public
information, to use commercially reasonable efforts to maintain the
confidentiality of such notice and its contents;

(c) in the event of an underwritten offering of such Registrable Securities in
which such Holder participates pursuant to Section 3 hereof, enter into a
customary and reasonable underwriting agreement and execute such other documents
(including without limitation “lock-up” and indemnity agreements) as the Company
and the managing underwriter for such offering may reasonably request;

(d) to the extent required by applicable law, deliver a preliminary prospectus
to the purchaser of Registrable Securities sold under the Registration
Statement;

(e) notify the Company when it has completed the sale of all of the Registrable
Securities held by it;

(f) notify the Company promptly in the event that any information supplied by
such Holder in writing for inclusion in the Registration Statement or related
prospectus is untrue or omits to state a material fact required to be stated
therein or necessary to make such information not misleading in light of the
circumstances then existing; immediately discontinue any sale or other
disposition of such Registrable Securities pursuant to the Registration
Statement until the filing of an amendment or supplement to such prospectus as
may be necessary so that such prospectus does not contain an untrue statement of
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and provide the Company with updates on such
information as may be appropriate to make such amendment or supplement effective
for such purpose; and

(g) otherwise use commercially reasonable efforts to assist the Company and the
underwriters, if any, in the preparation of documentation reasonably necessary
or desirable to effectuate the resale of Registrable Securities pursuant to any
Registration Statement filed in accordance herewith.

6. INDEMNIFICATION.

In the event that any Registrable Securities are included in the Registration
Statement under this Agreement:

(a) The Company shall indemnify and hold harmless each Holder, the officers,
directors, employees, agents and representatives of such Holder, and each
person, if any, who controls such Holder within the meaning of the Securities
Act or the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
against any losses, claims, damages, liabilities or reasonable out-of-pocket
expenses (whether joint or several) (collectively, including legal or other
expenses reasonably incurred in connection with investigating or defending same,
“Losses”), insofar as any such Losses arise out of or are based upon (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto, or (ii) the omission
or alleged omission to state therein a material fact required to be stated
therein, or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. Subject to the
provisions of paragraph 6(c) below, the Company will reimburse such Holder, and
each such officer, director, employee, agent, representative or controlling
person, for any legal or other out-of-pocket expenses as reasonably incurred by
any such entity or person in connection with investigating or defending any
Loss; provided, however, that the foregoing indemnity shall not apply to amounts
paid in settlement of any Loss if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld), nor
shall the Company be obligated to indemnify any person for any Loss to the
extent that such Loss is based upon and is in conformity with written
information furnished by such person expressly for use in the Registration
Statement.

(b) Each Holder who is named in the Registration Statement as a selling
stockholder, acting severally and not jointly, shall indemnify and hold harmless
the Company, the officers, directors, employees, agents and representatives of
the Company, and each person, if any, who controls the Company within the
meaning of the Securities Act or the Exchange Act, against any Losses arising
out of (i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto, or
(ii) the omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, to the extent (and
only to the extent) that any such statement or omission is made in reliance on
and in conformity with written information concerning such Holder furnished by
such Holder expressly for use in the Registration Statement. Subject to the
provisions of paragraph 6(c) below, such Holder will reimburse any legal or
other expenses as reasonably incurred by the Company and any such officer,
director, employee, agent, representative, or controlling person, in connection
with investigating or defending any such Loss; provided, however, that the
foregoing indemnity shall not apply to amounts paid in settlement of any such
Loss if such settlement is effected without the consent of such Holder (which
consent shall not be unreasonably withheld); and provided, further, that, in no
event shall any indemnity under this subsection 6(b) exceed the net proceeds
resulting from the sale of the Registrable Securities sold by such Holder under
the Registration Statement.

(c) Promptly after receipt by an indemnified party under this Section 6 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof and the indemnifying party shall have
the right to participate in and to assume the defense thereof with counsel
mutually satisfactory to the parties; provided, however, that an indemnified
party shall have the right to retain its own counsel, with the reasonably
incurred fees and expenses of one such counsel for all indemnified parties to be
paid by the indemnifying party, if representation of such indemnified party by
the counsel retained by the indemnifying party would be inappropriate under
applicable standards of professional conduct due to actual or potential
conflicting interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, to the extent prejudicial to its ability to defend such action,
shall relieve such indemnifying party of any liability to the indemnified party
under this Section 6 with respect to such action, but the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 6 or
with respect to any other action unless the indemnifying party is materially
prejudiced as a result of not receiving such notice.

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 6 is unavailable or insufficient to hold harmless an indemnified party
for any reason, the Company and each Holder agree, severally and not jointly, to
contribute to the aggregate Losses to which the Company or such Holder may be
subject in such proportion as is appropriate to reflect the relative fault of
the Company and such Holder in connection with the statements or omissions which
resulted in such Losses; provided, however, that in no case shall such Holder be
responsible for any amount in excess of the net proceeds resulting from the sale
of the Registrable Securities sold by it under the Registration Statement.
Relative fault shall be determined by reference to whether any alleged untrue
statement or omission relates to information provided by the Company or by such
Holder. The Company and each Holder agree that it would not be just and
equitable if contribution were determined by pro rata allocation or any other
method of allocation which does not take account of the equitable considerations
referred to above. Notwithstanding the provisions of this paragraph (d), no
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who is not guilty of such fraudulent misrepresentation. For purposes of this
Section 6, each person who controls a Holder within the meaning of either the
Securities Act or the Exchange Act and each officer, director, employee, agent
or representative of such Holder shall have the same rights to contribution as
such Holder, and each person who controls the Company within the meaning of
either the Securities Act or the Exchange Act and each officer, director,
employee, agent or representative of the Company shall have the same rights to
contribution as the Company, subject in each case to the applicable terms and
conditions of this paragraph (d).

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in an underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control.

(f) Unless otherwise superceded by an underwriting agreement entered into in
connection with an underwritten public offering, the obligations of the Company
and each Holder under this Section 6 shall survive the exercise of the Warrants
in full, the completion of any offering or sale of Registrable Securities
pursuant to the Registration Statement under this Agreement, or otherwise.

7. REPORTS.

For such time as any Registrable Securities are outstanding, with a view to
making available to each Holder the benefits of Rule 144 under the Securities
Act (“Rule 144”) and any other similar rule or regulation of the Commission that
may at any time permit such Holder to sell securities of the Company to the
public without registration, the Company agrees to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act;

(c) furnish to such Holder, so long as such Holder owns any Registrable
Securities, promptly upon written request (i) a written statement by the
Company, if true, that it has complied with the reporting requirements to enable
such Holder to rely on Rule 144(c), and that it has also complied with the
reporting requirements of the Securities Act and the Exchange Act, (ii) to the
extent not publicly available through the Commission’s EDGAR database, a copy of
the most recent annual or quarterly report of the Company and such other reports
and documents so filed by the Company, and (iii) such other information as may
be reasonably requested by such Holder in connection with such Holder’s
compliance with any rule or regulation of the Commission which permits the
selling of any such securities without registration; and

(d) not at any time disclose material non-public information to such Holder
without first receiving such Holder’s written consent to such disclosure.

8. MISCELLANEOUS.

(a) Expenses of Registration. Except as otherwise provided in the Purchase
Agreement, all reasonable expenses, other than underwriting discounts and
commissions and fees and expenses of counsel and other advisors to each Holder,
incurred in connection with the registrations, filings or qualifications
described herein, including (without limitation) all registration, filing and
qualification fees, printers’ and accounting fees, the fees and disbursements of
counsel for the Company, and the fees and disbursements incurred in connection
with the opinion and letter described in paragraph 4(h) hereof, shall be borne
by the Company.

(b) Amendment; Waiver. Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended or waived except pursuant to a
written instrument executed by the Company and the Holders of at least
two-thirds (2/3) of the number of Outstanding Registrable Securities. Any
amendment or waiver effected in accordance with this paragraph shall be binding
upon each Holder, each future Holder and the Company, provided, however, that
any such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

(c) Notices. Any notice, demand or request required or permitted to be given by
the Company or an Purchaser pursuant to the terms of this Agreement shall be in
writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:

If to the Company:

     
Ener1, Inc.
712 Fifth Avenue, Suite 9A
New York, New York 10019
 



 
    Attention: Charles Gassenheimer

 
   
Tel:
Fax:
  (212) 920-3500
(212) 920-3510

and if to a Holder, to such address as shall be designated by such Holder in
writing to the Company.

(d) Assignment. Upon the transfer of any Warrants or Registrable Securities by a
Holder, the rights and obligations of such Holder hereunder with respect to such
securities so transferred shall be assigned and delegated automatically to the
transferee thereof, and such transferee shall thereupon be deemed to be a
“Holder” for purposes of this Agreement, as long as: (i) the Company is, within
a reasonable period of time following such transfer, furnished with written
notice of the name and address of such transferee, (ii) the transferee agrees in
writing with the Company to be bound by all of the provisions hereof, and
(iii) such transfer is made in accordance with the applicable requirements of
the Purchase Agreement; provided, however, that the registration rights granted
in this Agreement shall not be transferred to any person or entity that receives
any Warrant or Registrable Securities in a public transaction pursuant to an
effective registration statement under the Securities Act or pursuant to
Rule 144.

(e) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall be deemed one and
the same instrument. This Agreement, once executed by a party, may be delivered
to any other party hereto by facsimile transmission.

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York.

(g) Holder of Record. A person is deemed to be a Holder whenever such person
owns or is deemed to own of record any Warrant or Registrable Securities.

(h) Entire Agreement. This Agreement, the Purchase Agreement, the Warrant, and
the other Transaction Documents constitute the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof. There are
no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein and therein. This Agreement, the Purchase Agreement,
the Warrant, and the other Transaction Documents supersede all prior agreements
and understandings among the parties hereto with respect to the subject matter
hereof and thereof.

(i) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(j) Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

[Signature Pages to Follow]

1

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first-above written.

ENER1, INC.

By:      

Peter Novak

Chief Executive Officer

CREDIT SUISSE SECURITIES (USA), LLC

         
By:
    —      Name:
   Title:


2